DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 15-18, 21, 24, 28-29, and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 104287804 A to Liang et al. (hereinafter “Liang”) (previously of record) (the EPO/Google Machine Language translation is also previously of record).
Regarding claim 13, Liang discloses (see abstract; Figs. 6-17 and the Examiner's Diagram of Fig. 6 below; and [0016]-[0024] and [0064]/[0069] of the original document, which corresponds to [0019]-[0027] and [0069]/[0074] of the EPO/Google Machine Language translation - all specification citations below will be made relative to the English translation) a left atrial appendage occluder (as shown in Fig. 6, see at least [0019]-[0022]), comprising: a sealing plate (2), wherein the sealing plate is a filament woven structure (see Figs. 6/10 and [0069]), a fixing frame (1) located on one side of the distal end of the sealing plate, and a connection member for connecting the sealing plate with the fixing frame (see Figs. 6, 7, 12, and  [0074]), wherein the fixing frame comprises a frame structure (see Fig. 6 and [0069]); the frame structure comprises  a proximal side surface and a supporting circumferential surface which is connected with the proximal side surface and extends from the proximal side surface to the distal end; and the connection member is connected with the proximal side surface (see Examiner's Diagram of Fig. 6 below), wherein the sealing plate has a radial deformability that is greater than that of the fixing frame and the deformability is determined by testing the magnitude of a deformation amount of the sealing plate and the fixing frame under the action of an external force, that is, under the same external force, the larger the maximum deformation amount that can be obtained, the greater deformability (see Figs. 12-15 and [0069], both fixing bracket (1) and occlusion disc (2) are shown as being radially deformed into the lumen of delivery sheath 30 and then expand to their normal configuration because they are made of shape memory nitinol - note also that Figs. 12-15 and especially Fig. 15 shows that occlusion disc (2) is larger in a radial dimension than fixing bracket (1), therefore occlusion disc (2) must radially deform to a greater extent than the fixing bracket (1) in order to fit within and be constrained by delivery sheath 30 - note that the BRI interpretation of "radial deformability" is in line with the way the term is used in the specification as filed at page 13, lines 16-21, which states that "The deformability of a certain component or structure is the magnitude of a deformation amount of this component or structure under the action of an external force. In this present disclosure, the deformability described herein may be expressed by a radial length (for example the diameter) variation of the component or structure under the action of a radial force".  Thus, it is clear from the disclosure of Liang that under the external force of the delivery sheath 30, the magnitude of deformation of occlusion disc (2) is greater than fixing bracket (1) as it must undergo a greater radial length variation (thus as the diameter) in reaction to the constraining force of the sheath.  Note also that the specification as filed states at page 16, lines 17 that a “person of ordinary skill in the art can adopt any other proper method, equivalent to the flat plate method, for testing. For example, a test method that the radial acting force is evenly applied to a tested component in a circumferential direction”.  The Examiner submits that placing fixing bracket 1 and occlusion disc 2 within sheath 30 would constitute a “test” in that radial acting force applied by the sheath 30 is evenly applied to a tested component (fixing bracket 1 and occlusion disc 2) in a circumferential direction).  

    PNG
    media_image1.png
    555
    682
    media_image1.png
    Greyscale

Liang further discloses (claim 15) wherein, under an action of a same radial force, a radial length variation of the sealing plate is greater than that of the fixing frame (as discussed above, under the same radial force of the sheath 30, the radial length variation of the occlusion disc (2) is greater than that of the fixing bracket (1)); (claim 16) wherein, in a naturally unfolded state of the left atrial appendage occluder, the proximal side surface is substantially parallel to the sealing plate; the supporting circumferential surface is similar to a columnar surface; a proximal opening of the supporting circumferential surface is connected with the proximal side surface; and a distal opening of the supporting circumferential surface is opened (see Examiner's Diagram of Fig. 6 above); (claim 17) wherein the frame structure comprises a proximal end and a plurality of elastic supporting rods; ends of elastic supporting rods are connected with the proximal end in a gathering manner, and the other ends of the elastic supporting rods extend out from the proximal end in a radial manner along a radial direction to form the proximal side surface, and then bend, and axially extend towards the distal end to form the supporting circumferential surface (see Examiner's Diagram of Fig. 6 above); (claim 18) wherein the left atrial appendage occluder further comprises at least one anchor bar (3) arranged on the frame structure and facing to the sealing plate (see Fig. 6); (claim 21) wherein the connection member is a flexible connection member (see [0074]); (claim 24) wherein the sealing plate is of a double-layer filament woven structure (see Fig. 6 and [0069]); (claim 28) wherein the supporting rods form an approximately spherical space (see Examiner's Diagram of Fig. 6 above); (claim 29) wherein each of the supporting rods comprises a proximal arc section, a distal arc section, and a middle arc section connected between the proximal arc section and the distal arc section, and the proximal arc section is connected with the proximal end; the proximal arc section protrudes towards the distal end of the fixing frame; the middle arc section protrudes away from the distal end of the fixing frame; the proximal arc section and the middle arc section form an approximately S-shaped curve; and the distal arc section protrudes away from a center of the approximately spherical space (see Examiner's Diagram of Fig. 6 above, these features are readily apparent in the structure shown).

Regarding claim 33, Liang discloses (see abstract; Figs. 6-17 and the Examiner's Diagram of Fig. 6 below; and [0016]-[0024] and [0064]/[0069] of the original document, which corresponds to [0019]-[0027] and [0069]/[0074] of the EPO/Google Machine Language translation - all specification citations below will be made relative to the English translation) a left atrial appendage occluder (as shown in Fig. 6, see at least [0019]-[0022]), comprising: a sealing plate (2), wherein the sealing plate is a filament woven structure (see Figs. 6/10 and [0069]), a fixing frame (1) located on one side of the distal end of the sealing plate, and a connection member for connecting the sealing plate with the fixing frame (see Figs. 6, 7, 12, and  [0074]), wherein the fixing frame comprises a frame structure (see Fig. 6 and [0069]); the frame structure comprises a proximal end, a proximal side surface, a plurality of elastic supporting rods, a distal end, a supporting circumferential surface which is connected with the proximal side surface and extends from the proximal side surface at the proximal end to the distal end of the frame structure, and an approximately spherical space formed between the proximal side surface and the distal end of the frame structure (see Examiner's Diagram of Fig. 6 below); and the connection member is connected with the proximal side surface, wherein the sealing plate has a radial deformability that is greater than that of the fixing frame and the deformability is determined by testing the magnitude of a deformation amount of the sealing plate and the fixing frame under the action of an external force, that is, under the same external force, the larger the maximum deformation amount that can be obtained, the greater deformability (see Figs. 12-15 and [0069], both fixing bracket (1) and occlusion disc (2) are shown as being radially deformed into the lumen of delivery sheath 30 and then expand to their normal configuration because they are made of shape memory nitinol - note also that Figs. 12-15 and especially Fig. 15 shows that occlusion disc (2) is larger in a radial dimension than fixing bracket (1), therefore occlusion disc (2) must radially deform to a greater extent than the fixing bracket (1) in order to fit within and be constrained by delivery sheath 30 - note that the BRI interpretation of "radial deformability" is in line with the way the term is used in the specification as filed at page 13, lines 16-21, which states that "The deformability of a certain component or structure is the magnitude of a deformation amount of this component or structure under the action of an external force. In this present disclosure, the deformability described herein may be expressed by a radial length (for example the diameter) variation of the component or structure under the action of a radial force".  Thus, it is clear from the disclosure of Liang that under the external force of the delivery sheath 30, the magnitude of deformation of occlusion disc (2) is greater than fixing bracket (1) as it must undergo a greater radial length variation (thus as the diameter) in reaction to the constraining force of the sheath.  Note also that the specification as filed states at page 16, lines 17 that a “person of ordinary skill in the art can adopt any other proper method, equivalent to the flat plate method, for testing. For example, a test method that the radial acting force is evenly applied to a tested component in a circumferential direction”.  The Examiner submits that placing fixing bracket 1 and occlusion disc 2 within sheath 30 would constitute a “test” in that radial acting force applied by the sheath 30 is evenly applied to a tested component (fixing bracket 1 and occlusion disc 2) in a circumferential direction) and wherein the supporting circumferential surface and the approximately spherical space are formed according to one of: (i) each of the elastic supporting rods has two ends, one end is connected with the proximal end of the frame structure in a gathering manner along a central axis of the frame structure and the other end extends out from the proximal end of the frame structure in a radial manner along a radial direction to form the proximal side surface, and then bends, axially extends towards the distal end of the frame structure, and then bends towards the center axis at the distal end to form the supporting circumferential surface of the frame structure, and the plurality of elastic supporting rods form the approximately spherical space in an encircling manner between the proximal side surface and the distal end of the frame structure (see the Examiner's Diagram of Fig. 6 below).

    PNG
    media_image1.png
    555
    682
    media_image1.png
    Greyscale






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claim 13, 19-20, 22-23, and 25-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0005810 A1 to Center et al. (hereinafter “Center”) (previously of record).
Regarding claim 13, Center discloses (see abstract; Figs. 1-4B; and [0094]-[0121]) a left atrial appendage occluder (150, see Figs. 1-4B and [0094]-[0121], note that as per [0109], the embodiment of Figs. 4A-B differs from the embodiment on Figs. 1-3 only in the presence of covering 156 and the number of elongate frame/anchor members; thus, some references will be made to the embodiment of Figs. 1-3 where there are no differences), comprising: a sealing plate (occlusion frame 152 plus covering 156), wherein the sealing plate is a woven structure (see [0116], covering 156 is woven); a fixing frame (anchor frame 154) located on one side of the distal end of the sealing plate (in Fig. 3, #124 is considered the proximal end of the device and #126 is considered the distal end of the device), and a connection member (connecting member 122 + collar lock component 123, see Fig. 2 and [0103]-[0104]) for connecting the sealing plate with the fixing frame (see [0103]), wherein the fixing frame comprises a frame structure (see Figs. 1-3 and [0102]), the frame structure comprises a proximal side surface (second hub component 120) and a supporting circumferential surface (128, Fig. 3) which is connected with the proximal side surface (via 126) and extends from the proximal side surface to the distal end (see Fig. 3 and [0108]); and the connection member is connected with the proximal side surface (see Figs. 2-3 and [0103]), and wherein the sealing plate has a radial deformability that is greater than that of the fixing frame (see [0102]/[0119]), the doubling of the anchor arms in close proximity to each other increases the radial opposition force of the anchor members, indicating that the anchor arms 114 will have less radial deformability than the frame members 106; in addition or alternatively, it can also be said that the sealing plate 152+156 has a greater radial deformability (noting that the BRI interpretation of "radial deformability" is in line with the way the term is used in the specification as filed at page 13, lines 16-21, which states that "The deformability of a certain component or structure is the magnitude of a deformation amount of this component or structure under the action of an external force. In this present disclosure, the deformability described herein may be expressed by a radial length (for example the diameter) variation of the component or structure under the action of a radial force") than fixing frame 154 because as shown in Figs. 1-4B, sealing plate 152+156 has a greater diameter in the expanded state than fixing frame 154 in the expanded state (see also [0117], with one of ordinary skill understanding that anchor frame 117 is deployed within the LAA itself whereas occlusion frame is wider by virtue having to span across the ostium)  – however, both the sealing plate and the fixing frame are radially deformed to fit within the same inner lumen having a given diameter of a delivery sheath (see [0121]) while still being biased to self-expand to the expanded configuration (as per [0121]), and thus by virtue of needing to be radially deformed to a greater degree to fit within the delivery sheath, the sealing plate can be said to have a greater radial deformability than the fixing frame. Note also that the specification as filed states at page 16, lines 17 that a “person of ordinary skill in the art can adopt any other proper method, equivalent to the flat plate method, for testing. For example, a test method that the radial acting force is evenly applied to a tested component in a circumferential direction”.  The Examiner submits that placing sealing plate 152+156 and fixing frame 154 within the delivery sheath would constitute a “test” in that radial acting force applied by the delivery sheath is evenly applied to a tested component (sealing plate 152+156 and fixing frame 154) in a circumferential direction).
Center further discloses (claim 19) wherein the fixing frame further comprises a film which is arranged on the frame structure and at least covers the supporting circumferential surface (see [0100], see also [0110]-[0116]); (claim 20) wherein the fixing frame further comprises at least one anchor bar (128, see also 728 in Fig. 16C and [0157]) which is arranged on the supporting circumferential surface and faces to the sealing plate (see Figs. 1-3 and [0108]), and the at least one anchor bar penetrates through the film (see [0100], see also [0110]-[0116]); (claim 22) wherein the connection member comprises a proximal connecting end (first end connected to first hub component 118, see [0103] and Figs. 1-3), a distal connecting end (second end connected to second hub component 120, see [0103] and Figs. 1-3) and a connecting body connected between the proximal connecting end and the distal connecting end (as shown in Figs. 1-3, see also [0120]); the proximal connecting end is connected with the sealing plate; the distal connecting end is connected with the fixing frame (see [0103] and Figs. 1-3); the distal connecting end includes a ball socket; and the distal end of the connecting body includes a ball head matched with the ball socket (see Fig. 3 and [0103], in the embodiment where flexible connecting member 122 includes a second ball on its second end which is received by second hub component 120); (claim 23) wherein the connecting body is an elastic or flexible rod (see [0103]); (claim 26) wherein the ball head and the ball socket form a hinge mechanism, and the ball head and the ball socket may rotate at any angle (see [0103], see also related embodiment of Fig. 20 and [0163], showing that a ball head and ball socket hinge mechanism allows for rotation at any angle); and (claim 27) wherein the ball head comprises a convex spherical surface facing to the ball socket, the ball socket comprises a concave spherical surface facing to the ball head; and the convex spherical surface is contained in the concave spherical surface to form a moveable connection (see Fig. 3 and [0103]).

In an alternative embodiment, regarding claim 13, Center discloses (see abstract; Fig. 15; Examiner's Diagram of Fig. 15 below); and [0155]-[0156]) a left atrial appendage occluder (720, Fig. 15), comprising: a sealing plate (722), wherein the sealing plate is a woven structure (see [0155]/[0113]/[0116]) and a fixing frame (724) located on one side of the distal end of the sealing plate, and a connection member for connecting the sealing plate with the fixing frame (as shown in Fig. 15), wherein the fixing frame comprises a frame structure (see [0156]); the frame structure comprises a proximal side surface and a supporting circumferential surface which is connected with the proximal side surface and extends from the proximal side surface to the distal end; and the connection member is connected with the proximal side surface, wherein the sealing plate has a radial deformability that is greater than that of the fixing frame (the sealing plate 722 has a greater radial deformability than fixing frame 724 because as shown in Fig. 15, sealing plate 722 has a greater diameter in the expanded state than fixing frame 724 in the expanded state (see also [0117], with one of ordinary skill understanding that anchor frame 117 is deployed within the LAA itself whereas occlusion frame is wider by virtue having to span across the ostium)  - note that the BRI interpretation of "radial deformability" is in line with the way the term is used in the specification as filed at page 13, lines 16-21, which states that "The deformability of a certain component or structure is the magnitude of a deformation amount of this component or structure under the action of an external force. In this present disclosure, the deformability described herein may be expressed by a radial length (for example the diameter) variation of the component or structure under the action of a radial force" -  however, both the sealing plate and the fixing frame are radially deformed to fit within the same inner lumen having a given diameter of a delivery sheath (see [0121]) while still being biased to self-expand to the expanded configuration (as per [0121]), and thus by virtue of needing to be radially deformed to a greater degree to fit within the delivery sheath, the sealing plate can be said to have a greater radial deformability than the fixing frame. Note also that the specification as filed states at page 16, lines 17 that a “person of ordinary skill in the art can adopt any other proper method, equivalent to the flat plate method, for testing. For example, a test method that the radial acting force is evenly applied to a tested component in a circumferential direction”.  The Examiner submits that placing sealing plate 722 and fixing frame 724 within the delivery sheath would constitute a “test” in that radial acting force applied by the delivery sheath is evenly applied to a tested component (sealing plate 722 and fixing frame 724) in a circumferential direction).

    PNG
    media_image2.png
    918
    850
    media_image2.png
    Greyscale

Center further discloses (as shown in the Examiner's Diagram of Fig. 15 above) (claim 16), wherein, in a naturally unfolded state of the left atrial appendage occluder (as shown in Fig. 15), the proximal side surface is substantially parallel to the sealing plate; the supporting circumferential surface is similar to a columnar surface; a proximal opening of the supporting circumferential surface is connected with the proximal side surface; and a distal opening of the supporting circumferential surface is opened in an impending manner; (claim 17) wherein the frame structure comprises a proximal end and a plurality of elastic (see [0156]) supporting rods; ends of elastic supporting rods (near 725) are connected with the proximal end in a gathering manner (via the structure of the wires shown in Fig. 15), and the other ends of the elastic supporting rods extend out from the proximal end in a radial manner along a radial direction to form the proximal side surface, and then bend, and axially extend towards the distal end to form the supporting circumferential surface (as shown in Fig. 15); (claim 28) wherein the supporting rods form an approximately spherical space (the plurality of wires forming anchor frame 724 form an enclosure/space which is approximately spherical (note that there is no limitation on what "approximately" encompasses); (claim 29) wherein each of the supporting rods comprises a proximal arc section, a distal arc section, and a middle arc section connected between the proximal arc section and the distal arc section, and the proximal arc section is connected with the proximal end; the proximal arc section protrudes towards the distal end of the fixing frame; the middle arc section protrudes away from the distal end of the fixing frame; the proximal arc section and the middle arc section form an approximately S-shaped curve; and the distal arc section protrudes away from a center of the approximately spherical space; (claim 30) wherein the fixing frame further comprises a branch connected with two adjacent supporting rods; (claim 31) wherein connection nodes between the branches and the supporting rods are located in the middle portions and/or the distal ends of the distal arc sections; (claim 32) wherein two branches are connected between two adjacent supporting rods; and the two branches are inclined relative to the supporting rods, and extending directions of the two branches are roughly parallel, wherein one branch is connected between the distal arc sections of two adjacent supporting rods, and one end of the other branch is connected to the middle portion of the distal arc section of one supporting rod, and the other end of the other branch is connected to the distal end of the distal arc section.
With respect to either embodiment of Center as applied to claim 13, Center does not explicitly disclose that the woven structure is made of filaments.  However, the Examiner hereby takes Official Notice that it was routine and well understood to those of ordinary skill in the art, before the effective filing date of the claimed invention, that coverings which were woven were made of filamentary materials, as filaments allow for weaving machines to weave the material into a mesh type material.  Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Center discloses the invention substantially as claimed as discussed above, and with respect to claim 25, discloses wherein the connecting body is a rod structure (see Fig. 3 and [0103]), however, Center fails  to specifically disclose that the connection body has a diameter of 0.1 mm to 5 mm.  Rather, Center is silent as to the diameter of the connecting member 122. However, before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the diameter of the connecting body between 0.1mm to 5mm because Applicant has not disclosed that the particular claimed spacing provides an advantage, is used for a particular purpose, or solves a stated problem. Rather, Applicant's specification as filed merely mentions this diameter, but does not explain that this particular diameter provides an advantage, is used for a particular purpose, or solves a stated problem (see page 3, lines 27-28 and page 8, lines 27-28 of the specification as filed).  One of ordinary skill in the art, furthermore, would have expected Center's apparatus, and Applicant's invention, to perform equally well with either the undisclosed diameter of Center or the 0.1mm to 5mm diameter because both diameters would perform the same function of providing a connection mechanism between an inner member disposed within an LAA and a sealing member disposed over the aperture/entrance of the LAA and allow the two to articulate independently to better conform to the anatomy and to thus effectively occlude the LAA. Therefore, it would have been prima facie obvious to modify Center to obtain the invention specified in the claim because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Center.


Response to Arguments
Applicant's arguments with respect to Center and/or Liang have been fully considered but they are not persuasive. 
The Response to Arguments section set forth in paragraphs 23-28 in the Final Office Action dated 11/30/2021 is incorporated in its entirety.  As set forth in the interview summary dated 02/28/2022, the claims do not currently capture what Applicant argues.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., there being a difference between the testing protocol applying a given force sufficient to completely deform the sealing plate and fixing frame to determine, at the point that one of them can no longer radially deform, whether the other one can continue to radially deform) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims are still broad enough to read on the fixing frame and sealing plate being placed within a constraining sheath.
As disclosed at page 12, line 17-28 of the specification as filed, the deformability is referred to as the magnitude of a deformation amount of this component or structure under the action of an external force.  Further, deformability may be described as the radial length (aka, the diameter) variation of the component or structure under the action of a radial force.  Finally, under the action of the same external force, the radial length variation (or radial length change rate) of the sealing plate 31 is greater than that of the fixing frame 33.  As previously discussed, the references teach elements corresponding to the claimed sealing plate and fixing frame, and the references also teach that, under the same external force (e.g., the constraining force of the sheath), the magnitude of the diameter variation is greater in the corresponding “sealing plate” than the corresponding “fixing frame”.  This is because the “sealing plate” has a larger diameter in the non-constrained state than the “fixing frame”.  Therefore, in order to place both the “sealing plate” and the “fixing frame” within the internal lumen of the sheath by action of the sheath constraining both elements, the “sealing plate” would have a larger magnitude of diameter variation then the “fixing frame” since the change in diameter of the “sealing plate” is greater than the change in diameter of the “fixing frame”.  With respect to the term “maximum”, in this context it merely means that the elements have deformed to the point where they can no longer further deform with respect to the external force acting on them.  For example, as the sheath is slid onto the elements to constrain them, they begin deforming but have not undergone their maximum deformation amount until the elements are entirely housed within the sheath.  Once in the sheath, the elements will not deform any further and therefore are at their maximum deformation amount.  Thus, when comparing the maximum deformation amounts (the magnitude of the deformation from the non-constrained state to the fully constrained state within the sheath), the maximum deformation amount of the “sealing plate” is greater than the “fixing frame”.  
Accordingly, Applicant’s arguments are not persuasive, and the claims stand rejected.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN L DAVID/Primary Examiner, Art Unit 3771